Order affirmed, with ten dollars costs and disbursements. All concur, except Sears, P. J., who dissents and votes for reversal and sustaining the objections and dismissing the petition on the ground that there is nothing in the record to show that the objections filed by the town board of the town of Irondequoit and particularly the first, second and third thereof, had been passed upon by the Special Term previous to the time that the objections were filed or presented when the order appealed from was entered, and on the ground that the petition and order of mandamus fail to show that the petitioner had ever been appointed to a position within the meaning of section 22 of the Civil Service Law; and except Taylor, J.. who dissents and votes for reversal of the order upon the ground (a) that appellants were given no opportunity to file written objections in point of
*673law after the service of an alternative mandamus order, and (b) that the record does not show that they ever filed objections before Judge Cunningham at any time. (The order dismisses objections to an alternative mandamus order relating to the removal from office of the sanitary superintendent of the town, and the reinstatement of petitioner.)